Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claims 2-3, 6, 9-10, 13, 17 and 20 have been amended.
Claims 1-20 are pending.

Claims 1-20 are allowed.


Response to Arguments

I.	Applicant’s arguments, see Remarks filed 2/22/22, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 rejections of the pending claims have been withdrawn. 


Allowance
II.	The prior art or record fails to teach neither singly nor in combination, the claimed limitations of: “receiving, by a recipient client device, a receiving link from a server, the receiving link previously generated by the server in response to an invocation request received by the server from an invoker device that is different from the recipient client device after a total amount of the virtual goods in an invoker account corresponding to the invoker device is successfully transferred to a server account corresponding to the server, wherein the receiving link comprises instructions configured to cause the recipient client device to request a virtual goods package from the server; detecting the link is triggered; requesting, from the server, in response to link being triggered, the virtual goods package; and accepting, by the recipient client device, the virtual goods package by interacting with the server via the receiving link”. (Claims 1, 8 and 15—differing by statutory class)
These limitations, specifically “the receiving link previously generated by the server in response to an invocation request” and “a total amount of the virtual goods in an invoker account corresponding to the invoker device is successfully transferred to a server account corresponding to the server” in conjunction with other limitations in the independent and dependent claims, are not explicitly disclosed or remotely suggested in the prior art of record. A review of the claim language in view of the Examiner's remarks above, indicates that these claims are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
    
Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

IV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448